--------------------------------------------------------------------------------


EXHIBIT 10.2


COMPENSATION ARRANGEMENTS WITH NAMED EXECUTIVE OFFICERS


For 2006, the Company’s named executive officers shall be paid salaries as
follows: Mr. Corbett - $1,232,000; Mr. Hager - $745,000; Mr. Crouch - $670,000;
Mr. Wohleber - $535,000; and Mr. Pilcher - $485,000. In addition, each officer
is paid a stipend equal to 4% (net of taxes) of his annual salary to facilitate
involvement in community activities.


For 2006, the target awards payable to the named executive officers under the
Company’s Annual Incentive Compensation Plan (“AICP”) are as follows: Mr.
Corbett - 125% of salary; Mr. Hager - 100% of salary; Mr. Crouch - 90% of
salary; Mr. Wohleber - 90% of salary; and Mr. Pilcher - 90% of salary. The
maximum award for each officer under the AICP for the 2006 performance year will
be derived from four measurement criteria. Performance under the measurement
criteria is determined by comparing actual results to budget. Depending on
performance, an officer may be awarded up to 200% of his targeted award. The
four measurement criteria are: (1) Operating Cash Flow Per Barrel of Oil
Equivalent (weighted 40% of the AICP award); (2) Production Volume (weighted
20%); (3) Production Replacement Rate (weighted 20%); and (4) Unit Finding,
Development and Acquisition Costs (weighted 20%).


The Executive Compensation Committee believes incentive or "at risk"
compensation is a key ingredient in motivating executive performance to maximize
stockholder value and align executive performance with Company objectives and
stockholder interests. Awards of stock options, restricted stock and performance
units granted in 2006 under the Long Term Incentive Plan for the named executive
officers are as follows: Mr. Corbett - 116,350 stock options, 23,250 shares of
restricted stock, and 2,326,000 performance units; Mr. Hager - 47,900 stock
options, 9,550 shares of restricted stock, and 957,000 performance units; Mr.
Crouch - 26,900 stock options, 5,350 shares of restricted stock, and 538,000
performance units; Mr. Wohleber - 28,350 stock options, 5,650 shares of
restricted stock, and 567,000 performance units; and Mr. Pilcher - 18,100 stock
options, 3,600 shares of restricted stock, and 362,000 performance units.
Options have an exercise price of $94.095 (the fair market value on the date of
the grant) and vest one-third each year on January 10, beginning in 2007.
Restricted stock vests on January 10, 2009. With respect to performance units,
at the end of 2009, the Company’s total stockholder return (stockholder return
assuming dividend reinvestment) will be compared to the total stockholder return
of the Company’s peers during the same period, and final award payouts will be
made based on the Company’s rank relative to its peers. Each unit is worth
between $0.00 and $2.00, depending on performance, with payout targeted at $1.00
per unit.

